                                            Case 4:20-cv-01963-PJH Document 16 Filed 04/27/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7        BENIGNO G. CHICO, et al.,
                                                                                         Case No. 20-cv-01963-PJH
                                  8                    Plaintiffs,

                                  9              v.                                      ORDER TO SHOW CAUSE
                                  10       WELLS FARGO BANK, N.A., et al.,               Re: Dkt. No. 10

                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           On March 27, 2020, defendants Wells Fargo Bank, N.A. and U.S. Bank, N.A.

                                  15   moved to dismiss plaintiffs Benigno G. Chico and Helen O. Chico’s complaint. Dkt. 10.

                                  16   Plaintiffs’ deadline to oppose that motion was April 10, 2020. That deadline has now

                                  17   passed without the court receiving plaintiffs’ opposition or Statement of Non-opposition.1

                                  18   See Civ. L.R. 7-3.

                                  19           Plaintiffs are hereby ORDERED TO SHOW CAUSE why this action should not be

                                  20   dismissed with prejudice for their failure to oppose defendants’ motion. Plaintiffs shall file

                                  21   and serve an opposition to defendants’ motion or a Statement of Non-opposition not

                                  22   more than seven days from the date on which this order is filed. If plaintiffs file an

                                  23   opposition, defendants shall file any reply brief not more than seven days after the

                                  24   opposition brief is due. Failure to comply with this order in a timely fashion will result in

                                  25

                                  26   1On March 30, 2020, the court referred the parties to the Alternative Dispute Resolution
                                  27   Unit for a telephone conference. Dkt. 12. That phone conference occurred on April 13,
                                       2020 (Dkt. 15) and the court understands the parties do not wish to participate in
                                  28   mediation or a settlement conference. Nonetheless, plaintiffs have failed to oppose
                                       defendants’ pending motion.
                                          Case 4:20-cv-01963-PJH Document 16 Filed 04/27/20 Page 2 of 2




                                  1    dismissal of the action for failure to prosecute, and to comply with a court order. See

                                  2    Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir. 1999); Ferdik v. Bonzelet, 963 F.2d

                                  3    1258, 1260 (9th Cir. 1992); see also Fed. R. Civ. P. 41(b).

                                  4          IT IS SO ORDERED.

                                  5    Dated: April 27, 2020

                                  6                                                /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  7                                                United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
